     Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

DAVID B. TRACEY, DANIEL
GUENTHER, MARIA T. NICHOLSON,
AND CORRINNE R. FOGG, individually
and as representatives of a class of
participants and beneficiaries on
behalf of the MIT Supplemental 401(k)
Plan,

                          Plaintiffs,

v.

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY, THE MIT
SUPPLEMENTAL 401(K) PLAN                 No. 1:16-cv-11620-NMG
OVERSIGHT COMMITTEE, THE
ADMINISTRATIVE COMMITTEE,
                                         (Leave to file granted 8/16/19)
ISRAEL RUIZ, ALISON ALDEN, MARC
BERNSTEIN, LAWRENCE CANDELL,
GLENN DAVID ELLISON, MICHAEL
HOWARD, MARTIN KELLY, S.P.
KOTHARI, ROBERT C. MERTON,
GUNTHER ROLAND, LORRAINE A.
GOFFE-RUSH, GLEN SHOR, PAMELA
WELDON, THOMAS M. WIEAND, and
BARTON ZWIEBACH,
                      Defendants.



                     REPLY IN SUPPORT OF DEFENDANTS’
                     MOTION FOR SUMMARY JUDGMENT
        Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 2 of 11



I.     PLAINTIFFS’ DISMISSED LOYALTY THEORIES ARE IRRELEVANT TO
       THE SUMMARY JUDGMENT ANALYSIS, WHICH IS GOVERNED BY AN
       OBJECTIVE STANDARD

       Plaintiffs devote much of their opposition to arguments that are nothing more than a

distraction from the undisputed facts that compel entry of summary judgment for Defendants.

Plaintiffs’ brief begins with three pages of attacks on the character and motivations of the senior

MIT faculty and administrators who volunteered their time to serve as Plan fiduciaries, ECF No.

223 (“Opp.”) at 1-3, and repeatedly returns to that theme, e.g., id. at 10-12, 14-15. These

contentions have no merit, but, more important, they are irrelevant to any claim remaining in this

case. The Court dismissed Plaintiffs’ speculative loyalty claim nearly two years ago, ECF No.

79 at 5-6, and the Court recently rejected Plaintiffs’ eleventh-hour attempt to revive that claim,

ECF No. 232.

       Plaintiffs nonetheless continue to cling to their disloyalty narrative, arguing that

“evidence regarding Defendants’ motivation is relevant to whether they breached their fiduciary

duties under the duty of prudence, which requires an examination of the totality of the

circumstances.” Opp. 1 n.1. But unlike the duty of loyalty, which “is analyzed under a

subjective standard where what matters is why the defendant acted as he did,” prudence “is an

objective standard ... that focuses on the fiduciary’s conduct.” Wildman v. Am. Century Servs.,

LLC, 362 F. Supp. 3d 685, 700-01, 702-03 (W.D. Mo. 2019) (quotations omitted); see

Bunch v. W.R. Grace & Co., 555 F.3d 1, 7 (1st Cir. 2009). The question is “whether the

fiduciary employed proper methods to investigate and evaluate decisions,” Ellis v. Fid. Mgmt.

Tr. Co., 257 F. Supp. 3d 117, 128-29 (D. Mass. 2017) (quotation omitted), aff’d, 883 F.3d 1 (1st

Cir. 2018)—i.e., whether they acted as a hypothetical prudent fiduciary would have in the

circumstances. “[T]he subjective intentions of the fiduciary are irrelevant.” In re Wells Fargo

ERISA 401(k) Litig., 331 F. Supp. 3d 868, 874-75 (D. Minn. 2018); see Sacerdote v. NYU, 2017


                                                 1
        Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 3 of 11



WL 3701482, at *9 (S.D.N.Y. Aug. 25, 2017) (duty of loyalty “is analytically distinct” from

prudence). A prudence claim is not a loyalty claim, and Plaintiffs’ speculative assertions that

Defendants improperly favored Fidelity’s interests have no place in the summary judgment

analysis.

II.    THE COURT SHOULD GRANT SUMMARY JUDGMENT FOR DEFENDANTS
       ON PLAINTIFFS’ PRUDENCE CLAIMS

       A.      Plaintiffs’ Proffered Experts Do Not Insulate Them From Summary
               Judgment

       Plaintiffs attempt to short-circuit the summary judgment inquiry with the sweeping

assertion that, “[w]hen the moving party does not challenge the admissibility of expert opinion

[offered in opposition to the motion], disputes between experts create issues of fact” that

necessarily preclude summary judgment. Opp. 6. But, contrary to Plaintiffs’ suggestion, “[a]n

expert’s report is not a talisman against summary judgment.” Travelers Cas. & Sur. Co. v.

Dormitory Auth.-State of N.Y., 735 F. Supp. 2d 42, 65 (S.D.N.Y. 2010) (quotation omitted);

accord Students for Fair Admissions, Inc. v. President & Fellows of Harvard Coll. (Harvard

Corp.), 346 F. Supp. 3d 174, 194 (D. Mass. 2018) (“competing expert reports alone do not

necessarily preclude summary judgment”). That is true regardless of whether the party seeking

summary judgment has separately challenged at that stage of the case the admissibility of the

opinions on which the non-moving party relies.

       “As the Supreme Court itself explained in Daubert, even if expert evidence is not barred

under Rule 702, ‘in the event the trial court concludes that the scintilla of evidence presented

supporting a position is insufficient to allow a reasonable [fact finder] to conclude that the

position more likely than not is true, the court remains free … to grant summary judgment.’”

Longtin v. Organon USA, Inc., 363 F. Supp. 3d 186, 195 (D. Mass. 2018) (quoting Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993)). Courts regularly apply that rule in


                                                  2
        Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 4 of 11



granting summary judgment notwithstanding the opposing party’s reliance on expert opinions

whose admissibility is not presently challenged.1 Of particular relevance here, expert testimony

“fails to create a genuine issue of material fact when the expert offers an opinion that courts have

rejected as a matter of law.” Wyler Summit P’ship v. Turner Broad. Sys., Inc., 235 F.3d 1184,

1192 (9th Cir. 2000) (quotation and emphasis omitted); see Straumann Co. v. Lifecore

Biomedical Inc., 278 F. Supp. 2d 130, 135 (D. Mass. 2003) (expert opinion “based on an

erroneous legal standard … cannot defeat summary judgment”).

       Plaintiffs are accordingly wrong in characterizing Defendants’ arguments as an invitation

for “the Court to make improper credibility determinations” at the summary judgment stage.

Opp. 6; see id. at 7-8. The point instead is that, even if considered admissible and construed in

the light most favorable to Plaintiffs, those opinions are legally insufficient to establish an

ERISA violation—a determination the Court undoubtedly can make at this juncture.

       Take, for example, Plaintiffs’ challenge to the inclusion of a market-spanning set of

regional and sector funds in the broad-choice Investment Window. Plaintiffs’ expert Gerald

Buetow asserts that regional and sector funds are per se inappropriate for any part of a defined-

contribution-plan menu (even for a menu of supplemental options) because they are “excessively

risky and volatile.” Opp. 7; see ECF No. 207-13 (Buetow Report) ¶¶ 92-101. But, as

Defendants have explained, courts have consistently rejected the contention that ERISA imposes

a per se rule barring fiduciaries from offering regional and sector funds even in core plan menus.




   1
      See, e.g., Longtin, 363 F. Supp. 3d at 195 (summary judgment appropriate in light of “fatal
gaps” in plaintiff’s expert’s analysis “and thus [p]laintiff’s evidence”); Tropix, Inc. v. Lumigen,
Inc., 851 F. Supp. 25, 27 (D. Mass. 1994) (expert’s “unsupported conclusions … although
doubtless admissible” were “insufficient … in view of the overwhelming evidence to the
contrary,” and “an impartial fact-finder could not find for the plaintiff on the basis of the
evidence in th[e] case”).

                                                  3
        Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 5 of 11



ECF No. 205 (“Mem.”) at 11 (citing cases); see also Tatum v. RJR Pension Inv. Comm., 761

F.3d 346, 360 (4th Cir. 2014) (noting that DOL has “expressly rejected the suggestion that a

particular investment can be deemed per se prudent or per se imprudent based on its level of

risk”). Indeed, the court in Tibble v. Edison International, 639 F. Supp. 2d 1074 (C.D. Cal.

2009), granted summary judgment for the defendants in the face of similar allegations of

imprudence, noting that “sector funds are a common component of many defined contribution

plans.” Id. at 1117. Plaintiffs’ flawed expert opinion, which would hold Defendants liable for

failing to comply with a “rule” the law does not impose, presents no barrier to summary

judgment on this claim.2

       Dr. Buetow’s opinion that the Committee committed a fiduciary breach by not

automatically eliminating from the Investment Window any fund whose trailing three-year

performance fell below its benchmark at any point in the prior ten years (ECF No. 206

(“SUMF”) ¶ 63) is also in conflict with established case law. Courts have repeatedly held that

ERISA does not require fiduciaries to reflexively remove even core plan investment options

based on short-term dips in performance. See Mem. 12-13 (citing cases). Dr. Buetow’s

unyielding three-year performance rule is also lacking in factual support as a standard for

fiduciary conduct: Plaintiffs offer no evidence that any plan fiduciaries actually follow that




   2
     Dr. Buetow’s categorical opinion regarding regional and sector funds is so obviously flawed
that Plaintiffs themselves attempt to back away from it, asserting that the problem is that the
Investment Window included “sector and regional funds without a plan specific justification for
their inclusion.” Opp. 15 (emphasis added); see id. at 17. But Dr. Buetow offered no such
qualifications, and Plaintiffs must come forward with more than their “alleg[ations]” (Opp. 17)
to survive summary judgment. In any event, the undisputed facts show that there was a “plan
specific justification” for offering regional and sector funds in the Investment Window: to
provide broad choice to those participants who had the desire and ability to evaluate individual
investment options and customize their supplemental retirement portfolios. See SUMF ¶¶ 18-19,
22.


                                                 4
        Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 6 of 11



purported rule, an omission that is underscored by the refusal of Plaintiffs’ fiduciary practice

expert, Wendy Dominguez, to endorse it, SUMF ¶ 65. Nor do Plaintiffs deny that every single

one of the most popular actively managed funds in 401(k) plans today would be disqualified

under Dr. Buetow’s rule, SUMF ¶ 67—such that acceptance of Dr. Buetow’s opinion would

compel the improbable conclusion that the fiduciaries of every plan that offered any of those

funds breached ERISA’s duty of prudence. Summary judgment principles do not require the

Court to close its eyes to reality when evaluating the sufficiency of the evidence cited in

opposition to the motion.

       The other investment-related theories pressed by Plaintiffs’ experts suffer from similar

deficiencies, see Mem. 13-15, as does the testimony offered by Plaintiffs’ recordkeeping expert,

Martin Schmidt. Mr. Schmidt’s central claim is that plan fiduciaries are always required to

solicit periodic competitive bids to ensure that administrative fees are reasonable, and that it is

always a fiduciary breach not to do so. See ECF No. 207-17 (Schmidt Report) ¶¶ 74-88; Opp.

11-12. That is not the law: ERISA does not impose an absolute obligation to engage in

competitive bidding in any and all circumstances. See White v. Chevron Corp., 2016 WL

4502808, at *14 (N.D. Cal. Aug. 29, 2016); see also Chao v. Merino, 452 F.3d 174, 182 (2d Cir.

2006) (“ERISA does not impose a duty to take any particular course of action if another

approach seems preferable”).

       George v. Kraft Foods Global, Inc., 641 F.3d 786 (7th Cir. 2011), is not to the contrary.

Not only had the defendants in George not conducted an RFP, but they also “had not

renegotiated their recordkeeping arrangement for more than fifteen years.” White, 2016 WL

4502808, at *14. Here, by contrast, it is undisputed that Defendants secured significant fee

reductions in the class period, obtaining revenue credits that reduced effective fees and




                                                  5
        Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 7 of 11



negotiating a flat $33-per-participant fee effective in early 2014 that even Plaintiffs’ expert

agrees was reasonable. SUMF ¶¶ 98-100. Mr. Schmidt’s opinion is insufficient to carry

Plaintiffs’ burden of proving a fiduciary breach in these circumstances. Cf. Troudt v. Oracle

Corp., 2019 WL 1006019, at *8 (D. Colo. Mar. 1, 2019) (granting summary judgment for

defendants where undisputed evidence showed that defendants secured fee concessions over

class period, and rejecting plaintiffs’ reliance on an “artificially narrow conception of what

‘negotiation’ must look like”).

        B.      Plaintiffs’ Remaining Arguments Cannot Surmount The Undisputed Facts

        What little argument Plaintiffs offer beyond their irrelevant insinuations of disloyalty and

legally insufficient expert opinions also fails to create any material issue of fact. Plaintiffs, for

example, assert that Defendants “did not monitor” the funds in the Investment Window. Opp.

15; see id. at 14. Yet Plaintiffs do not dispute Defendants’ showing that the Committee did

monitor the Investment Window in precisely the way MIT’s outside ERISA counsel advised was

appropriate in a 2007 memorandum. SUMF ¶¶ 42-45, 53. Plaintiffs criticize that oversight

process as inadequate, see Opp. 16, but in doing so they ignore the Investment Window’s distinct

role within the Plan’s multi-tiered pre-2015 lineup—a factor that was central to counsel’s advice

that the Committee’s approach satisfied its fiduciary obligations, see SUMF ¶ 42-45.3 And

Plaintiffs simply pretend that the reorganization of the Plan’s investment lineup that was set in

motion by new legal advice the Committee received in 2010 never happened, asserting that “all

conversation regarding removing the ‘Investment Window’ ceased” in 2010, Opp. 15, despite the

undisputed fact that the Committee did remove the Investment Window in 2015 after completing



    3
    Plaintiffs emphasize that the Committee did not remove funds from the Investment Window
menu based on this reporting, Opp. 15, but their only evidence that Defendants should have
removed any fund is Dr. Buetow’s legally inadequate opinions. See supra at 3-5; Mem. 11-15.


                                                   6
        Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 8 of 11



a careful, multi-stage investigation that leveraged inside and outside experts, SUMF ¶¶ 50-52,

54.

       Plaintiffs’ effort to generate a material factual dispute to save their administrative fee

claim is similarly anemic. Plaintiffs contend that Defendants allowed the Plan’s recordkeeping

fees to grow unchecked over the class period, see Opp. 9-11, but they are only able to sustain

that narrative by ignoring undisputed evidence that the Plan’s fiduciaries engaged with Fidelity

on fees throughout the class period—both directly and through their consultant, Mercer—

securing a concededly reasonable rate of $33 per participant in 2014, SUMF ¶ 99, and obtaining

millions of dollars in revenue credits from Fidelity for the prior period, SUMF ¶ 98. Tussey v.

ABB, Inc., 746 F.3d 327 (8th Cir. 2014), did not involve a similar record. Contra Opp. 9

(asserting that “Defendants’ conduct is indistinguishable from the defendant in Tussey”). The

defendants in Tussey “failed to monitor recordkeeping costs” and “failed to negotiate rebates for

the [p]lan.” Tussey, 746 F.3d at 332. They also violated the plan’s IPS, which “specifically

require[d] use of a share class that has the least expenses,” Tussey v. ABB, Inc., 2012 WL

1113291, at *28 (W.D. Mo. Mar. 31, 2012), and “agreed to pay to Fidelity an amount that

exceeded market costs for [p]lan services in order to subsidize … corporate services provided to

ABB by Fidelity” that did not benefit the plan, Tussey, 746 F.3d at 333. The facts of this case

are markedly different.

III.   UNDISPUTED FACTS ESTABLISH THAT THE PLAN’S INVESTMENT IN
       NON-MUTUAL FUND OPTIONS OFFERED BY FIDELITY WAS PERMITTED
       UNDER ERISA § 408(b)(8)

       Plaintiffs also fail to identify any material factual dispute preventing entry of summary

judgment for Defendants on Plaintiffs’ prohibited transaction claim. As explained in

Defendants’ motion, Plaintiffs cannot succeed on that claim because the non-mutual fund options

in the Plan’s lineup during the class period indisputably satisfied the conditions of the prohibited-


                                                 7
        Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 9 of 11



transaction exemption in ERISA § 408(b)(8), 29 U.S.C. § 1108(b)(8). Mem. 19-20. Plaintiffs

complain that “Defendants rely entirely on Dr. Wermers’ opinion” to establish the

reasonableness of the fees charged by the non-mutual fund options, Opp. 20, but Plaintiffs do not

actually dispute that those fees were less than or comparable to the fees of similar investments,

and they certainly offer no evidence to that effect, see id. Plaintiffs instead assert that revenue

sharing from the Plan’s non-mutual fund options “contribute[d]” to allegedly “excessive and

unreasonable” Plan “recordkeeping and administrative” fees. Id. But § 408(b)(8) asks in

relevant part only “whether more than reasonable compensation was paid in the form of

investment management fees.” Dupree v. Prudential Ins. Co. of Am., 2007 WL 2263892, at *41

(S.D. Fla. Aug. 7, 2007) (emphasis added), as amended (Aug. 10, 2007); see DOL Adv. Op. No.

2005-09A, 2005 WL 1208696, at *4 (May 11, 2005) (“Congress anticipated that the term

‘reasonable compensation’ [in ERISA § 408(b)(8)] would apply to the purchase or sale of an

interest in a collective investment fund by a plan and to amounts to be paid by the plan for

investment management of such assets.”). Plaintiffs’ attempt to avoid summary judgment by

grafting additional requirements onto the statutory exemption must be rejected.

                                          CONCLUSION

       For the foregoing reasons and those previously stated, Defendants are entitled to

summary judgment on each of Plaintiffs’ claims.

Dated: August 15, 2019                                 Respectfully submitted,

                                                       /s/ Shannon M. Barrett
                                                       Shannon M. Barrett (pro hac vice)
                                                       Brian D. Boyle (pro hac vice)
                                                       Gregory F. Jacob (pro hac vice)
                                                       Meaghan Vergow (pro hac vice)
                                                       Deanna M. Rice (pro hac vice)
                                                       O’MELVENY & MYERS LLP
                                                       1625 Eye Street, N.W.


                                                  8
Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 10 of 11



                                   Washington, DC, 20006
                                   T: 202-383-5300
                                   F: 202-383-5414
                                   sbarrett@omm.com
                                   bboyle@omm.com
                                   gjacob@omm.com
                                   mvergow@omm.com
                                   derice@omm.com

                                   Catalina J. Vergara (pro hac vice)
                                   Natasha S. Fedder (pro hac vice)
                                   O’MELVENY & MYERS LLP
                                   400 South Hope Street, 18th Floor
                                   Los Angeles, CA 90071-2899
                                   T: 213-430-6000
                                   F: 213-430-6407
                                   cvergara@omm.com
                                   nfedder@omm.com

                                   Alison V. Douglass (BBO # 646861)
                                   Roberto M. Braceras (BBO# 566816)
                                   GOODWIN PROCTER, LLP
                                   100 Northern Avenue
                                   Boston, MA 02210
                                   T: 617-570-1676
                                   F: 617-523-1231
                                   adouglass@goodwinlaw.com
                                   rbraceras@goodwinlaw.com

                                   Attorneys for Defendants




                               9
       Case 1:16-cv-11620-NMG Document 237 Filed 08/16/19 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that this document was filed through the Electronic Case Filing (ECF)

system on August 16, 2019, and thus copies will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF).


                                                  /s/ Shannon M. Barrett
                                                  Shannon M. Barrett (pro hac vice)

                                                  Attorney for Defendants




                                                10
